PER CURIAM:*
Gordon Johnson, Texas prisoner # 748915, appeals from the district court’s pre-trial order striking his original civil rights complaint and directing him to file an amended, concise complaint. This court does not have jurisdiction over this appeal. See Click v. Abilene Nat’l Bank, 822 F.2d 544, 545 (5th Cir.1987). The collateral order doctrine does not apply to the present case. See Exxon Chems. Am. v. Chao, 298 F.3d 464, 469 (5th Cir.2002). Johnson’s appeal is DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.